                 Case 1:19-cv-04074-VEC Document 112 Filed 07/13/20 Page 1 of 1




                                                   LAW OFFICES OF

                                             JEFFREY LICHTMAN
                                                 I I EAST 44 TH STREET

                                                      SUITE 1501

                                              NEW YORK. NEW YORK 10017

JEFFREY LICHTMAN                                www.Jeftreyllchtman.com                               PH : (212) 1581'1001
JEFFREY EINHORN                                                                                       FX: (212) !S81·4Ugg
JASON GOLDMAN                                       July 13, 2020

      BYECF
      Hon. Valerie Caproni
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                Re: Grablis v. Onecoin Ltd., et aI., 19-04074 (VEC)

      Dear Judge Caproni :

               I am writing on behalf of defendant Konstantin Ignatov to respectfully request a three
      week extension of time in which to file Mr. Ignatov's answer to the amended complaint or file
      any motions, which are presently due on July 16. This is Mr. Ignatov's second request for an
      extension of time, and it would permit Mr. Ignatov and plaintiffs to continue their progressing
      settlement negotiations, which in turn would obviate the need for Mr. Ignatov's responsive
      pleadings. Additionally, Mr. Ignatov is presently incarcerated, rendering attorney-client
      communications more difficult due to the ongoing public health crisis and slowing our efforts to
      res.9lve this case. I have conferred with counsel for Mr. Ignatov's co-defendants and plaintiffs,
      who have no objection. Should the Court grant this application, the revised briefing schedule as
      it applies to Mr. Ignatov would be as follows:

                       Defendant Ignatov's answer to the amended complaint or any motions due by
                       August 6, 2020;
                       Plaintiffs response due by September 23 , 2020; and
                       Defendant's reply due by October 14,2020.

              Thank you for the Court's consideration on this application; I remain available for a
      teleconference should Your Honor deem it necessary .



           •



     cc:        All counsel (by ECF)
